THE STATE OF SOUTH CAROLINA
                 In The Supreme Court

   Stoneledge at Lake Keowee Owners' Association, Inc.;
   C. Dan Carson; Jeffrey J. Dauler; Joan W. Davenport;
   Michael Furnari; Donna Furnari; Jessy B. Grasso; Nancy
   E. Grasso; Robert P. Hayes; Lucy H. Hayes; Ty Hix;
   Jennifer D. Hix; Paul W. Hund, III; Ruth E. Isaac;
   Michael D. Plourde; Mary Lou Plourde; Carol C. Pope;
   Steven B. Taylor; Bette J. Taylor; and Robert White,
   Individually and on Behalf of all others similarly
   situated, Petitioners-Respondents,

   v.

   IMK Development Co., LLC; Larry D. Lollis; William
   Cox; Integrys Keowee Development, LLC; Marick Home
   Builders, LLC; Bostic Brothers Construction, Inc.; and
   Rick Thoennes, Defendants,

   Of Which Bostic Brothers Construction, Inc. is the
   Respondent-Petitioner.

   Appellate Case No. 2019-000041



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                Appeal from Oconee County
          Alexander S. Macaulay, Circuit Court Judge


                      Opinion No. 28070
        Heard October 14, 2020 – Filed December 8, 2021
             AFFIRMED IN PART; REVERSED IN PART; AND
                           REMANDED


             Robert T. Lyles Jr. and Lee Anne Walters, both of Lyles
             & Associates, LLC, of Charleston, for Petitioners-
             Respondents.

             Alan R. Belcher Jr. and Elizabeth F. Wieters, both of Hall
             Booth Smith, P.C., of Mt. Pleasant, and Paul Trainor, of
             Hall Booth Smith, P.C., of Atlanta, GA, for Respondent-
             Petitioner.


JUSTICE JAMES: This appeal arises from a construction defect lawsuit involving
waterfront townhomes on Lake Keowee in Oconee County. After a two-week trial,
Petitioners-Respondents Stoneledge at Lake Keowee Owners' Association, Inc. (the
HOA) received plaintiff's verdicts against several defendants, including Respondent-
Petitioner Bostic Brothers Construction, Inc. (Bostic). Bostic and other defendants
appealed, and in a pair of published opinions, the court of appeals affirmed in part
and reversed in part. Stoneledge at Lake Keowee Owners' Ass'n, Inc. v. IMK Dev.
Co., LLC, 425 S.C. 276, 821 S.E.2d 509 (Ct. App. 2018) (hereinafter Stoneledge I);
Stoneledge at Lake Keowee Owners' Ass'n, Inc. v. IMK Dev. Co., LLC, 425 S.C. 268,
821 S.E.2d 504 (Ct. App. 2018) (hereinafter Stoneledge II).

       We granted several writs of certiorari to review the court of appeals' decisions.
In this opinion, we review the court of appeals' opinion in Stoneledge II, which
addressed Bostic's argument that the trial court erred in denying Bostic's motion for
a directed verdict based on the statute of limitations. We respectfully disagree with
Bostic and affirm the court of appeals on this issue. We are aware of the public
policy informing the General Assembly's enactment of the three-year limitations
period in section 15-3-530 of the South Carolina Code (2005); however, we are
equally mindful of the public policy informing the General Assembly's enactment of
the "discovery rule" set forth in section 15-3-535. Application of both the basic
three-year limitations period and the discovery rule in any given case can present
factual issues for a jury to resolve. 1 As was the court of appeals, we are constrained
by our standard of review and conclude that under the facts of this case, there was a
jury issue as to whether the statute of limitations had expired by the time the action
was commenced against Bostic.

       In its petitions stemming from Stoneledge I and Stoneledge II, the HOA
challenges the court of appeals' reversal of the trial court's decision to raise the three
verdicts in favor of the HOA to $5,000,000 each. In their petitions stemming from
Stoneledge II, the HOA and Bostic challenge the court of appeals' holding regarding
setoff of prior settlements. Their setoff issues are inextricably intertwined with the
setoff issues we addressed in our companion opinion reviewing Stoneledge I.
Stoneledge at Lake Keowee Owners' Ass'n, Inc. v. IMK Dev. Co., LLC, Op. No.
28071 (S.C. Sup. Ct. filed December 8, 2021) (Howard Adv. Sh. No. 43 at 15). We
incorporate herein all factual recitations, analyses, and holdings in that opinion.
      Taking our holdings in our companion opinion into account, we (1) affirm the
court of appeals as to the statute of limitations; (2) affirm the court of appeals'
reversal of the trial court's decision to increase each verdict to $5,000,000; (3) affirm
the court of appeals' holding that setoff was correctly applied to the breach of
warranty award; (4) reverse the court of appeals' calculation of the final judgment
amounts; and (5) remand for entry of judgment against Bostic on the negligence
award in the amount of $858,066.17 and on the breach of warranty award in the
amount of $85,806.62. These figures do not take into account any settlements
received by the HOA during the pendency of this appeal.2



1
  If the issue had been submitted to the jury, the jury could have found the limitations
period applicable to Bostic had expired or the jury could have found it had not
expired; however, Bostic did not argue the statute of limitations issue to the jury, nor
did Bostic ask the trial court to instruct the jury on the issue. This is of no
significance in this appeal because Bostic argues it was entitled to a directed verdict
as a matter of law.
2
 Because our holding is dispositive of the statute of limitations issue, we decline to
address the HOA's alternative arguments regarding equitable tolling. See Futch v.
McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613, 518 S.E.2d 591, 598
(1999) (holding an appellate court need not address remaining issues when the
disposition of a prior issue is dispositive).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.

BEATTY, C.J., KITTREDGE, HEARN and FEW, JJ., concur.